Citation Nr: 0514845	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  98-18 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a schedular or extraschedular rating in 
excess of 10 percent from September 10, 1998, for 
degenerative changes of the right knee.

2.  Entitlement to a schedular or extraschedular rating in 
excess of 20 percent from June 11, 2001, for degenerative 
changes of the right knee.

3.  Entitlement to a schedular or extraschedular rating in 
excess of 20 percent from October 26, 2004, for instability 
of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to July 
1989, and such was preceded by periods of inactive duty 
training and active duty for training. 

The issue of the initial rating(s) to be assigned for the 
veteran's service-connected right knee disorder(s) was most 
recently before the Board of Veterans' Appeals (Board) in 
October 2003, at which time it was remanded to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, via the Appeals Management Center (AMC), for 
additional development.  Following the completion of the 
requested actions on remand, the case has since been returned 
to the Board for further review.  

While the case remained in remand status, the AMC Resource 
Unit in a January 2005 rating decision granted service 
connection for instability of the right knee and assigned a 
20 percent rating therefor, effective from October 26, 2004.  
Such matter has been added to the issues identified on the 
title page of this document, given that prior to the 
effective date of the separate grant of service connection 
for right knee instability, such disability was part and 
parcel of the disability involving degenerative changes of 
the right knee and rated in combination therewith.  


FINDINGS OF FACT

1.  Since September 10, 1998, to the present, there is 
evidence of right knee arthritis in association with a 
painful, but a noncompensable, limitation of motion.   

2.  From March 8, 2000, to April 2, 2000, and from June 1, 
2000, to June 10, 2001, symptoms associated with the 
semilunar cartilage of the right knee and its removal were 
indicated, but no greater degree of disablement was 
demonstrated.

3.  From June 11, 2001, to October 25, 2004, not more than a 
dislocation of right semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint was 
shown.

4.  From October 26, 2004, to the present, not more than 
moderate right knee instability or recurrent subluxation has 
been shown.  

5.  The preponderance of the evidence is against finding that 
any of the appellant's right knee disorders have been 
manifested by a need for frequent periods of hospital care or 
that any cause a marked interference with employment.   


CONCLUSIONS OF LAW

1.  A 10 percent rating, but none greater, is for assignment 
for right knee arthritis with limitation of motion from 
September 10, 1998, to the present.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5261, 5262 (2004).

2.  A 10 percent rating, but none greater, is for assignment 
for symptoms associated with semilunar cartilage of the right 
knee and its removal from March 8, 2000, to April 2, 2000, 
and from June 1, 2000, to June 10, 2001.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.71a, Diagnostic Code 5259 (2004).

3.  Not more than a 20 percent rating is for assignment for 
dislocation of the right semilunar cartilage from June 11, 
2001, to October 25, 2004.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.71a, Diagnostic Code 5258 (2004).

4.  A 20 percent rating, but none greater, is for assignment 
for right knee instability from October 26, 2004.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.71a, Diagnostic Code 5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded most recently by the 
Board in October 2003 for additional evidentiary and 
procedural development.  In addition, this matter was subject 
to one or more other remands or development memoranda from 
the Board.  All of the actions sought by the Board by its 
development requests appear to have been completed in full as 
directed, and neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, subsequent to the initiation of the original 
claim forming the basis of the instant appeal.  The VCAA 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran by the RO through its May 2001 and September 2002 
letters to him and through the AMC's correspondence of May 
2004.  To that extent, VA's duties established by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all pertinent 
examination and treatment records have been obtained from all 
VA and non-VA sources noted by the veteran.  It is also 
evident that he has been afforded multiple VA medical 
examinations for evaluation of his right knee disorders 
during the course of the instant appeal, the reports of which 
have been associated with his claims folder.  Thus, it is 
concluded that all assistance due the veteran has been 
rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, the initial RO adjudication preceded the 
enactment of the VCAA, but full notice of the VCAA was 
followed by readjudication by the RO and notice to the 
veteran, as provided by Pelegrini.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran-claimant 
under Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claims for Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Degenerative arthritis is rated in accordance with 38 C.F.R. 
§ 4.71a, DC 5003, which provides that when arthritis is 
established by X-ray findings it will be rated on the basis 
of limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5260 provides for a noncompensable rating for a limitation of 
leg flexion to 60 degrees, and a 10 percent rating when 
flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5260.  

When extension of the leg is limited to five degrees, a 
noncompensable rating is assignable.  A 10 percent rating 
requires a limitation of extension to 10 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.  

Normal knee flexion is to 140 degrees, and normal knee 
extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2004).

Where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate DCs, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5003.  38 C.F.R. § 4.71a, DC 
5003.  With X-ray evidence of involvement of two or more 
major joints or two or more minor joints, a 10 percent rating 
is assignable.  Where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations, a 20 
percent rating is assignable.  

Moderate knee impairment, manifested by recurrent subluxation 
or lateral instability, warrants a 20 percent rating.  Where 
there is a severe knee impairment, so caused, a 30 percent 
evaluation is assignable.  38 C.F.R. § 4.71a, DC 5257.  

The issue of the ratings to be assigned initially for the 
veteran's right knee disorders is one governed by the holding 
of the United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet.App. 119 (1999).  Pursuant to 
Fenderson, at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Id.  

The record reflects that service connection was established 
for degenerative changes of the right knee, secondary to 
residuals of a fracture of the left tibia, by a rating 
decision of October 1998.  At that time, a 10 percent rating 
was assigned from September 10, 1998, under 38 C.F.R. 
§ 4.71a, DC 5299-5010.  An appeal was initiated in October 
1998, and by a July 2001 rating decision, the RO increased 
the rating for degenerative changes from 10 percent to 20 
percent, effective from June 11, 2001.  

In a July 2003 rating decision a temporary total rating under 
38 C.F.R. § 4.30 (2003) was assigned for the period from 
April 3, 2000, to May 31, 2000, based on the need for 
convalescence following right knee surgery.  The previously 
assigned 10 and 20 percent ratings were then reinstituted 
from June 1, 2000, and June 11, 2001, respectively.  In 
addition, in the July 2003 action, the RO recharacterized the 
veteran's right knee disability as degenerative changes of 
the right knee, with locking, effusion, and pain associated 
with residuals of a left tibial fracture, with rating of such 
disorder occurring under DC 5299-5258.  

By rating action effectuated in January 2005, the RO assigned 
a separate 20 percent evaluation for right knee instability, 
pursuant to 38 C.F.R. § 4.71a, DC 5257.  Such evaluation was 
made effective from October 26, 2004.  

Pursuant to Fenderson, the entirety of the period from 
September 10, 1998, to the present, must be examined in order 
to ascertain what initial ratings are for assignment for the 
veteran's service-connected right knee disorders.  In this 
regard, the record reflects that the veteran underwent a 
right knee arthroscopy, synovectomy, and chondroplasty of the 
medial femoral condyle in August 1998.  The postoperative 
diagnoses were of synovial chondromatosis and degenerative 
changes at various locations about the right knee.  Follow-up 
treatment notes compiled late in August 1998 identify reduced 
swelling and excellent range of motion.  

When evaluated by VA in September 1998, the right knee 
demonstrated a range of motion from 0 to 140 degrees.  No 
effusion was present and the portal wounds were well-healed.  
There was tenderness of the medial facet and medial joint 
line.  Lachman's and McMurray's tests were negative and there 
was no varus/valgus or anterior/posterior instability.  
Review of recent arthroscopy pictures revealed Grade II-III 
chondromalacial changes in the medial and femoral joint 
lines, which were consistent with degenerative changes.  The 
radiologist opined that the degenerative changes were mild.

On file is a March 1999 progress note from the veteran's 
attending private physician, W.H. Tiller, M.D., wherein it 
was reported that the veteran complained of increasing 
symptoms, including pain and swelling, following an incident 
in which he was required to kneel at work.  No change of the 
articular surface was demonstrated by X-ray, although there 
was some evidence of chondrocalcinosis.  In the opinion of 
Dr. Tiller, the veteran's semilunar cartilages were intact, 
although the articular cartilage was symptomatic.  In his 
view, there was X-ray involvement of two or more major 
joints, or two or more minor joints with occasional 
incapacitating exacerbations, warranting a 20 percent 
evaluation.  

In December 1999 records, there was noted to be full range of 
motion of the right knee without pain.  Private medical 
examination and a diagnostic magnetic resonance imaging on 
March 8, 2000, led to entry of pertinent diagnoses of a 
probable cleavage tear of the right medial meniscus, 
patellofemoral pain of the right knee, and a Baker's cyst of 
the right knee.  There was a full range of motion at that 
time; all ligaments were found to be stable.  Surgical repair 
of a right lateral meniscus tear followed on April 3, 2000, 
with such procedure also revealing degenerative joint disease 
in the medial compartment and synovial osteochondromatosis.  
When seen in follow-up in April and May 2000, there was 
motion from 0 to 120 degrees, with no effusion or notation of 
instability.  

On a VA medical examination on June 11, 2001, there was found 
to be motion of the right knee from 0 to 135 degrees.  No 
instability of the ligaments was found.  There was tenderness 
to palpation and mild crepitus, with mild osteophytes being 
palpable.  

VA examination in January 2003 identified well-healed 
arthroscopic portals, with a mild fullness in the popilteal 
fascia, though the fullness was not a discrete cyst like 
mass.  Range of motion was from 0 to 130 degrees, with 
tenderness, crepitation, and pain.  The assessment was of 
mild to moderate osteoarthritis, post-traumatic in nature. 

On a VA examination in July 2003, the veteran complained of 
locking, popping, and giving way of the right knee, in 
addition to pain which was most severe with prolonged 
standing.  Symptomatic relief was noted to result from rest, 
elevation, and use of Celebrex.  Clinically, there was noted 
to be "good" range of motion of the knee from three to 125 
degrees, with marked crepitation.  The pertinent diagnosis 
was of post-traumatic and degenerative arthrosis of the right 
knee. 

In an October 26, 2004 addendum, the VA examiner of July 2003 
noted that the right knee revealed a 0 to 135 degree total 
arc of motion, with the painless arc extending from 10 to 125 
degrees.  Crepitus and tenderness about the knee were in 
evidence.  There was noted to be a positive McMurray's 
maneuver, despite stability of the ligaments in all planes.  
Range of motion was found to be limited additionally by 
approximately 20 degrees from the total arc of motion and by 
10 degrees of flexion and extension.  

In response to the Board's queries, the examiner noted that 
there was evidence of locking, instability, and loss of range 
of motion, particularly with repetitive motions.  In 
addition, he noted fatigability and/or subluxation with 
repetitive movements, such as the climbing of stairs, in 
addition to objective evidence of pain.  The veteran's work 
history was found to be limited; however, it was noted that 
he continued to perform some job-related activities as a law 
enforcement official.  In the VA examiner's opinion, it was 
at least as likely as not that the functional limitations 
imposed by the veteran's right knee instability had a major 
impact on some of his job-related activities, such as running 
and/or active police work while on duty.  

For the period, beginning September 10, 1998, there is shown 
to be a degenerative process of the veteran's right knee, 
manifested solely by a noncompensable loss of range of motion 
under DC 5260 and/or 5261.  That degenerative process or 
arthritis warrants the assignment of a separate, 10 percent 
rating on the basis of an identifiable, albeit 
noncompensable, painful limitation of motion.  Lichtenfels v. 
Derwinski,1 Vet. App. 484 (1991); DeLuca v. Brown, 8 Vet.App 
202, 206-7 (1995).  Notably, contrary to the July 2001 rating 
decision, there is no basis for awarding a 20 percent 
evaluation for degenerative arthritis at any time during the 
appellate period.  Simply put, arthritis of the right knee 
did not cause that degree of a compensable limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5261, 
5262.
 
On March 8, 2000, a suspected tear of the right meniscus was 
indicated, and such tear, as well as the Baker's cyst and 
osteochromatosis, were surgically treated in early April 
2000.  Notwithstanding the RO's prior grant of a temporary 
total rating from April 3 to May 31, 2000, a separate 10 
percent rating, but none greater, is shown to be warranted 
under 38 C.F.R. § 4.71a, DC 5259, for the periods from March 
8 to April 2, 2000, and from June 1, 2000, to June 10, 2001, 
on the basis of the symptomatic semilunar cartilage and its 
removal.  However, frequent episodes of locking, pain, and 
effusion into the joint are not objectively indicated, as 
might warrant the assignment of a 20 percent rating under 
38 C.F.R. § 4.71a, DC 5258.  As well, the existence of pain 
or functional loss other than that contemplated by 38 C.F.R. 
§ 4.71a, DC 5259 is not indicated.  The separate 10 percent 
rating effective from March 8, 2000, to April 2, 2000, and 
from June 1, 2000, to June 10, 2001, is in addition to the 
previously assigned 10 percent evaluation for arthritis and 
associated limitation of motion.  The record otherwise 
demonstrates no basis to increase the 10 percent rating 
assigned under DC 5299-5010 for the noted period, beginning 
March 8, 2000, or beyond.  

By action of the RO in July 2001, the rating assigned for 
degenerative changes of the right knee was increased from 10 
to 20 percent, effective from June 11, 2001.  The rating 
decision noted that a 20 percent evaluation was assignable 
where X-ray evidence indicated involvement of two of more 
major joints or two or more minor joint groups with 
occasional incapacitating episodes.  There is a handwritten 
annotation of "5258" on the rating sheet of July 2001, the 
significance of which is unclear.  It is clear, however, that 
under 38 C.F.R. § 4.45(f), the right knee joint is but a 
single major joint and cannot by definition represent two 
major joints or two minor joint groups.  As such, it follows 
that the 20 percent rating assigned by the RO as of June 11, 
2001, was effectuated on the basis of frequent episodes of 
locking, pain, and effusion under DC 5258, that being the 
only plausible explanation for the RO's action at that time.  
That line of reasoning is confirmed by the RO's further 
rating action in July 2003, when the disability was formally 
recharacterized to reflect the presence of locking, pain, and 
effusion and use was then made of DC 5299-5258.  

Accordingly, the question is presented is whether more than a 
20 percent rating is assignable for right knee disablement, 
other than for arthritis and associated limitation of motion, 
from June 11, 2001.  The RO has characterized the disability 
in question as dislocation of semilunar cartilage from June 
11, 2001, and determined that, as of October 26, 2004, the 
predominant impairment of the right knee changed to that of 
instability of the right knee joint.  Medical data compiled, 
beginning June 11, 2001, do not reflect the presence of 
ankylosis, subluxation, instability, or tibial or fibular 
impairment, such as would warrant the assignment of a 
schedular evaluation in excess of 20 percent under DCs 5256, 
5257, 5262, or 5263.  

Remaining for consideration is whether any further increase 
in the schedular evaluation for right knee disablement is 
warranted on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Such regulations provide that the rating for a 
musculoskeletal disorder based on limitation of motion should 
reflect functional limitation that is due to pain, as 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  When assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  DeLuca, 
8 Vet. App. at 206-7.  

Evidence is presented as of October 26, 2004, that there was 
functional loss caused by pain, fatigability and/or 
subluxation with repeated use of the right knee joint.  
However, those indicia of functional loss are applicable only 
to those DCs where the basis for rating is limitation of 
motion.  See Johnson v. Brown, 9 Vet.App. 7, 11 (1996) (DC 
5257 is not predicated on limitation of motion and 38 C.F.R. 
§§ 4.40, 4.45 do not apply.)  In this instance, under DCs 
5257, 5258, or 5259, the focus is on other than limitation of 
motion, and as such, functional loss is not for 
consideration.  

With respect to the 10 percent rating in effect for arthritis 
and resulting limitation of motion, 38 C.F.R. §§ 4.40, 4.45, 
4.59 and DeLuca are for application.  Yet, it is apparent 
from the October 2004 data that the additional limitation of 
motion caused by pain and functional loss amounts to a 20 
degree reduction in the total arc of motion, comprised of 10 
degrees of flexion and 10 degrees of extension.  Clinical 
evaluation at that time showed a total arc of motion of 0 to 
135 degrees, and by factoring in the additional losses from 
pain and functional loss, extension was to 10 degrees and 
flexion to 125 degrees.  Those limitations, considering the 
veteran's pain and functional loss, warrant a noncompensable 
rating under DC 5260 and not more than a 10 percent 
evaluation under DC 5261.  To that end, there is no basis to 
increase the 10 percent rating assigned for right knee 
arthritis on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59 or 
DeLuca. 

The question whether any right knee disorder warrants an 
extraschedular rating was  raised by the veteran during the 
course of his RO hearing in February 1999.  Evidence in 
support of such entitlement, other than the veteran's 
testimony, is furnished only by a VA examiner in October 
2004.  Such examiner found that it was at least as likely as 
not that the veteran's right knee disorder had a major impact 
on running and active police duties.  Still, there is no 
objective showing that any of the right knee disorders have 
required frequent hospitalization, or that any cause a marked 
interference with employment such as to render impractical 
the application of the regular schedular standards.  It must 
be recalled that assigned schedular ratings reflect the fact 
that the veteran's industrial capabilities are impaired.  
VanHoose v. Brown, 4 Vet. App. 361, 363 (1993).  Hence, no 
service connected right knee disorder warrants an 
extraschedular rating.


ORDER

A 10 percent rating, but none greater, is for assignment for 
right knee arthritis with limitation of motion from September 
10, 1998, to the present, subject to those provisions 
governing the payment of monetary benefits.  

A 10 percent rating, but none greater, is for assignment for 
symptoms associated with semilunar cartilage of the right 
knee and its removal from March 8, 2000, to April 2, 2000, 
and from June 1, 2000, to June 10, 2001, subject to those 
provisions governing the payment of monetary benefits.  

Not more than a 20 percent rating is for assignment for 
dislocation of the right semilunar cartilage from June 11, 
2001, to October 25, 2004.  

An evaluation in excess of 20 percent is not warranted for 
right knee instability from October 26, 2004. 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


